Citation Nr: 0900001	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  04-18 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hypertension.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for gastroesophageal reflux disease 
(GERD).

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability manifested by kidney 
stones.

4.  Entitlement to an effective date earlier than June 25, 
1999, for service connection for sinusitis.

5.  Entitlement to a higher initial ratings for sinusitis, 
rated 10 percent prior to April 29, 2004, and 30 percent from 
April 29, 2004.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1976 and from December 1976 to December 1980.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 2000 and later-issued rating decisions of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that in 
pertinent part denied compensation under the provisions of 
38 U.S.C.A. § 1151 for sinusitis, hypertension, any 
gastrointestinal disorder, and for kidney stones.  While 
these claims are § 1151 claims, the veteran has claimed that 
they are secondary to deviated nasal septum, which itself is 
compensable under § 1151.  The decision also continued a 10 
percent rating for deviated nasal septum.  

In May 2002, the RO granted compensation under the provisions 
of 38 U.S.C.A. § 1151 for sinusitis due to deviated nasal 
septum and assigned an initial 10 percent rating effective 
June 25, 1999.  The veteran appealed both the initial 10 
percent rating and the effective date.  

In September 2004, the RO granted a 30 percent rating for 
sinusitis effective from April 29, 2004.  The veteran has 
continued his appeal for a higher initial rating for 
sinusitis (characterized as "sinusitis, to include 
headaches, nosebleed, post nasal drip, and allergic 
rhinitis") and for an earlier effective date for the rating.  

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for kidney stones or other kidney disease 
and entitlement to a higher initial rating for sinusitis, 
rated 10 percent prior to April 29, 2004, and 30 percent from 
April 29, 2004, are addressed in the REMAND portion of the 
decision below and are REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for sinusitis has been established.

2.  Competent medical evidence reflects a diagnosis of 
essential hypertension.  

3.  There is competent medical evidence of record that 
associates sinusitis medication with increased severity of 
hypertension. 

4.  Competent medical evidence tending to associate sinusitis 
with post nasal drip to GERD is of record. 

5.  On April 15, 1988, the RO first received a claim for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for due to VA surgery.  

6.  No rating decision granting an effective date for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
sinusitis has become final. 


CONCLUSIONS OF LAW

1.  The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 for hypertension associated with VA 
medical treatment under 38 U.S.C.A. § 1151 are met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.361 (2008).

2.  The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 for GERD associated with VA medical 
treatment under 38 U.S.C.A. § 1151 are met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.361 (2008).

3.  The criteria for an effective date of April 15, 1988, for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
sinusitis are met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.154 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Concerning the claims for compensation under the provisions 
of 38 U.S.C.A. § 1151, the Board is granting the benefits 
sought on appeal.  Accordingly, the duty to notify and the 
duty to assist need not be discussed; however, concerning the 
claim for an earlier effective date for compensation under 
the provisions of 38 U.S.C.A. § 1151 for sinusitis, VA's duty 
to notify and assist a claimant will be discussed.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Although VA has not supplied the claimant with 
any regulations relevant to assignment of effective dates for 
compensation under the provisions of 38 U.S.C.A. § 1151 (the 
RO erroneously provided information relevant to the effective 
date of service connection rather than effective date for 
§ 1151 benefits) VA's duty to notify in this case has been 
satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present case, 
the unfavorable decision that is the basis of this appeal had 
been decided and appealed prior to the enactment of the 
current section 5103(a) requirements in November 2000.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
decision, VA did not err in not providing such notice.  
Rather, the claimant has the right to a content-complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the claimant.  The Federal Circuit stated that 
requiring the claimant to demonstrate prejudice as a result 
of any notice error is inconsistent with the purposes of both 
the law and VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 46 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 46 (2008).

In this case, the notice error concerning effective date for 
compensation under the provisions of 38 U.S.C.A. § 1151 does 
not affect the essential fairness of the adjudication because 
an effective date coinciding with the original date of claim 
has been granted.  There is no basis for assignment of an 
effective date earlier than that assigned herein, nor has the 
claimant pointed to any reason to assign an effective date 
earlier than that assigned herein.  In these circumstances, 
another remand would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to notify the claimant in this 
case.  Further development and further expenditure of VA's 
limited resources is not shown to be warranted here.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained 
all records necessary for adjudication.  A hearing was 
provided.  The claimant was afforded VA medical examinations.  
Neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claims that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran seeks compensation for hypertension and GERD.  He 
claims that these disabilities are related to a deviated 
nasal septum and/or sinusitis.  Compensation has been awarded 
under the provisions of 38 U.S.C.A. § 1151 for deviated nasal 
septum and for sinusitis with post nasal drip secondary to 
deviated nasal septum.  

The purpose of § 1151 is to provide compensation for 
additional disability or death caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility.  
38 U.S.C.A. § 1151 (West 2002).  While § 1151 does not 
address disabilities that arise "downstream" from 
disability caused by VA surgery, § 1151 does provide that 
compensation for disability caused by VA surgery is provided 
"in the same manner as if such additional disability or 
death were service-connected."  

The Court has held that a recipient of compensation under 
§ 1151 is eligible for all chapter 11 benefits.  See 
Alleman v. Principi, 16 Vet. App. 253, 257 (2002) (claimant 
entitled to all chapter 11 benefits under 38 U.S.C.A. § 1151 
because that statute permits such an award for a veteran who 
suffers a harm resulting from VA medical care "as if such 
disability, aggravation, or death were service-connected.")  
The Board concludes that § 1151 benefits may be awarded for 
secondary disability caused or aggravated by deviated nasal 
septum just as if the deviated nasal septum were service-
connected.  

Hypertension

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
was awarded for sinusitis.  Sinusitis, therefore, is to be 
regarded as if it was service-connected.  The veteran 
specifically asserts that medication for sinusitis causes 
increased blood pressure, that is, it has aggravated his 
hypertension.  A medical diagnosis of hypertension has been 
made in this case.   

While a veteran's assertion of medical causation normally 
carries little, if any probative weight, the veteran's DD 
Form 214 reflects that he served 3 years and 10 months as an 
Army medic, Military Operational Specialty Code 91B20 Medical 
Specialist.  Considering the veteran's medical training, his 
opinion cannot be discounted entirely when weighing the 
evidence.  38 C.F.R. § 3.159; Jandrea v. Nicholson, 492 
F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent 
if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony of symptoms at the 
time supports a later diagnosis by a medical professional); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  

Previously, service connection for hypertension was denied by 
the Board in April 1991.  In June 1999, after receiving 
notice that the RO denied an increased rating for deviated 
nasal septum, the veteran replied that the downstream effects 
of the deviated nasal septum included hypertension, among 
others.  In July 1999, the veteran specifically requested a 
VA rating for hypertension.  

In August 1999, P. Berenbaum, M.D., reported that subsequent 
to earlier VA otorhinolaryngology surgery for deviated nasal 
septum, the veteran experienced hypertension, which was not 
present prior to surgery.  The physician made no other 
assertion with respect to the etiology of hypertension, 
however.  In January 2000, the RO denied compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 benefits for 
hypertension.  The veteran submitted a notice of disagreement 
which led to the current appeal.

In an August 12, 2004-dated letter, Dr. Berenbaum reported 
that the veteran's hypertension was "compounded/aggravated 
by virtue of chronic continued sinusitis and associated 
pain."   

In October 2006, the veteran underwent two VA compensation 
examinations.  One examiner noted that the veteran had a 
letter dated August 2, 2006, from Dr. Berenbaum.  This letter 
is not in the claims files.  The VA examiner noted that in 
the letter, Dr. Berenbaum indicated that the veteran's 
hypertension is compounded/aggravated by his chronic 
sinusitis (although the letter is not in the claims files, 
the opinion contained therein appears to be similar to the 
August 12, 2004, letter mentioned above).  

One October 2006 VA examiner dissociated sinusitis itself 
from hypertension, stating, "It is my medical opinion that 
the chronic sinusitis itself does not aggravate 
hypertension."  However, the VA examiner then found a 
positive association between sinusitis medication and 
hypertension.  The examiner stated, "Hypertension tends to 
be aggravated by the use of decongestants."  The examiner 
cautioned, though, that it would not be reasonable to state 
how much aggravation had occurred, but then added, "So it is 
at least as likely as not that the patient's hypertension is 
compounded/aggravated by his chronic sinus condition..."  
The other October 2006 VA examiner opined that pain does not 
cause sustained hypertension.  

In an August 2007 letter, Dr. Berenbaum noted that the 
veteran takes his own blood pressure readings (as noted, the 
veteran possesses medical training) and had observed higher 
blood pressure after taking decongestants.  He controlled his 
hypertension with daily hypertension medication.  Dr. 
Berenbaum then concluded, "It is possible that the increased 
levels of his hypertension over the years, which was 
aggravated by sinus medications, could also lead to his 
kidney disease."  

From the information supplied above, it is apparent that the 
VA examiner and the private physician agree that the 
veteran's sinusitis medication has aggravated his 
hypertension.  This evidence is not in controversy and 
appears to be based on correct facts.  Because no competent 
medical authority has controverted these favorable medical 
opinions, their persuasive value need not be analyzed 
further.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Compensation under 38 U.S.C.A. § 38 U.S.C.A. § 1151 
for hypertension on an aggravation basis must be granted.  

GERD 

In June 1999, the veteran claimed that the downstream effects 
of his deviated nasal septum symptoms included stomach 
problems, among others.  In July 1999, he requested a rating 
for stomach problems.  In an August 1999 letter, Dr. 
Berenbaum reported that subsequent to VA otorhinolaryngology, 
the veteran experienced intestinal problems not present prior 
to surgery, but made no other assertion with respect to the 
etiology of this problem.  

In May 2002, the RO granted entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for sinusitis to include 
post nasal drip secondary to deviated nasal septum. 

In a December 2004-dated letter, Dr. Berenbaum mentioned the 
veteran's deviated nasal septum, sinusitis, and GERD and then 
stated, "The E.N.T. problem is contributing to his 
progressive dyspepsia thereby explaining his need for a 
P.P.I. (proton pump inhibitor) (reduces acid that causes 
heartburn) agent on a b.i.d. basis.  The physician concluded, 
"...his nasal septum deviation is significantly contributing 
to his quality of life related g.i. symptom complex.

In October 2006, the veteran underwent VA compensation 
examinations.  An examiner noted that the veteran had a 
history of GERD, dyspepsia, and lower intestinal disease, but 
opined, "...none of these illnesses are related to a deviated 
septum."  The examiner noted that Dr. Berenbaum had provided 
no pathophysiological explanation for a prior opinion.  

In a March 2007 letter, Dr. Berenbaum noted a possibility 
that the veteran's stomach problems developed as a result of 
post nasal drip, although no further rationale was supplied.  
In November 2007, the veteran submitted a medical treatise 
that associates post nasal drip with chronic sinusitis.  

In a November 2007 letter, Dr. Berenbaum supplied an 
explanation for the favorable nexus opinion.  Dr. Berenbaum 
explained that the veteran's post nasal drip caused an 
abnormal quantity of mucus to drain into the stomach causing 
a lack of appetite, nausea, and sometimes, diarrhea.  Dr. 
Berenbaum concluded, "This problem aggravates his present 
g.i. condition which he is being treated for." 

Thus, Dr. Berenbaum has linked the veteran's "service-
connected" post nasal drip to his present g.i. condition, 
which is GERD.  While Dr. Berenbaum's opinion is in 
controversy due to the negative October 2006 VA medical 
opinion, it nonetheless appears to be based on correct facts 
and therefore remains persusasive.  The VA physician noted 
that Dr. Berenbaum had not offered a rationale for an earlier 
opinion; however, Dr. Berenbaum did supply a rationale at a 
later date.  Moreover, the veteran's own opinion as a former 
Army medic might have some limited probative value.  While 
the medical evidence remains in controversy, because the 
positive opinion is as persuasive as the negative opinion, 
the evidence is at least in relative equipoise on the issue.

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107; Gilbert, 
supra.  Service connection for GERD will therefore be 
granted.

Earlier Effective Date for Compensation for Sinusitis

The veteran seeks an effective date earlier than June 25, 
1999, for compensation under the provisionos of 38 U.S.C.A. 
§ 1151 compensation for sinusitis.  

The veteran underwent VA surgery in June 1983.  Injury or 
disability due to this surgery was not apparent for several 
years.  He first claimed "service connection" under then 
38 U.S.C. § 351 (now § 1151) for a jaw or mandible condition 
in April 1988.  The veteran dated that claim April 15, 1988, 
and the RO apparently received that claim on the same day.   

VA denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a jaw condition and nose bleeding in April 1990; 
however, the veteran appealed that decision.  The Board 
remanded that case in April 1991, September 1996, and again 
in September 1998.  In the September 1998 remand, while the 
Board had characterized the claim as one for service 
connection for § 1151 compensation for "a jaw disability and 
nosebleeds" the Board requested an examination for "any 
current nasal pathology, including a deviated nasal septum 
and nosebleeds."  

An October 1998 VA examiner found that sinus problems, post 
nasal drip, and headaches, among others, arose following VA 
surgery in 1983.  The RO granted compensation under the 
provisions of 38 U.S.C.A. § 1151 for "deviated nasal 
septum" in a June-1999 issued rating decision.  The rating 
decision notes that this grant was considered a full grant of 
the appealed-for benefits.  The RO assigned April 15, 1988, 
as the effective date of service connection for deviated 
nasal septum.  

On June 25, 1999, the veteran submitted a timely NOD to the 
June 1999-issued rating decision.  In his NOD, he pointed out 
that the decision had failed to rate his sinusitis.  In a May 
2002 rating decision, the RO granted compensation for 
sinusitis with headaches, nosebleeds, and post nasal drip 
secondary to deviated nasal septum under 38 U.S.C.A. §  1151 
effective from June 25, 1999.  The RO considered June 25, 
1999, as being the date of the initial claim, however.  

The effective date for the grant of § 1151 benefits generally 
is the date such injury or aggravation was suffered, if the 
claim is received within a year of such date.  38 U.S.C.A. 
§ 5110 (c).  VA regulation adds that benefits are effective 
from the date such injury or aggravation was suffered, if the 
claim is received within a year of such date; otherwise, date 
of receipt of claim.  38 C.F.R. § 3.400 (i) 

In this case, the claim for 38 C.F.R. § 1151 compensation was 
not received within one year of the date of the June 27, 
1983, VA surgery.  The date that the RO received the 
38 U.S.C.A. § 1151 claim was April 15, 1988.  Due to the 
veteran's timely appeals and multiple Board remands, the 
earlier 1990 and 1999 decisions have remained non-final.  
Thus, the effective date must be the date of the claim, as 
this is the only date offered by regulation, other than the 
date of injury.  The question remaining is whether the April 
15, 1988, claims for 38 U.S.C.A. § 1151 benefits should be 
construed to include sinusitis, for which 38 U.S.C.A. § 1151 
compensation has been granted.  VA has defined both an 
"informal claim" for benefits purposes in general, and a 
"claim" for 38 U.S.C.A. § 1151 benefits purposes 
specifically.  

VA has defined an "informal claim" as:

   Any communication or action, indicating intent 
to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her 
duly authorized representative, a Member of 
Congress, or some person acting as next friend of 
a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must 
identify the benefit sought [emphasis added].  
38 C.F.R. § 3.155 (2008).  
   
If narrowly construed, this subsection requires a claimant to 
identify each disability for which benefits are sought.  
However, whether this subsection should be narrowly construed 
is irrelevant, because VA defines a claim of injury due to VA 
surgery somewhat differently.  38 C.F.R. § 3.154 (2008) sets 
forth the following:  

   VA may accept as a claim for benefits under 
38 U.S.C. 1151 and § 3.361 any communication in 
writing indicating an intent to file a claim for 
disability compensation or dependency and 
indemnity compensation under the laws governing 
entitlement to veterans' benefits for disability 
or death due to VA hospital care, medical or 
surgical treatment, examination, training and 
rehabilitation service, or compensated work 
therapy program, whether such communication is 
contained in a formal claim for pension, 
compensation, or dependency and indemnity 
compensation or in any other document. 

According to the above, a communication in writing indicating 
intent to file for compensation may be accepted as a § 1151 
claim.  In sharp contrast to § 3.155, this subsection 
contains no requirement that the claimant identify the 
benefit sought.  Because § 3.154 is specific to 1151 claims, 
it must control the outcome in this case.  

The April 15, 1988-received claim for § 1151 benefits 
contains all the necessary information, that is, it is in 
writing and it conveys intent to file a claim for disability 
compensation under the laws governing entitlement to 
veterans' benefits for disability due to VA surgical 
treatment.  The April 15, 1988, claim therefore must be 
honored with respect to the § 1151-compensated sinusitis 
disability. 

Concerning the history of sinusitis, sinusitis is medically 
demonstrated throughout the appeal period.  A September 1988 
private X-ray showed left maxillary sinus blockage.  A March 
1997 VA ENT (ear-nose-throat) examination report notes that 
an October 1996 computerized tomography scan showed left 
maxillary sinus mucification.  The March 1997 diagnosis was 
"symptoms consistent with chronic sinusitis."  Sinusitis 
has been diagnosed at various times since then.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors an 
earlier effective date of April 15, 1988, for § 1151 
compensation for sinusitis.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
hypertension is granted.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
GERD is granted.

An effective date of April 15, 1988, for § 1151 benefits for 
sinusitis is granted.



REMAND

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
Kidney Stones or other Kidney Disease

The nature and etiology of the claimed kidney disorder is in 
question.  Although it appears that the veteran seeks 
compensation for "kidney stones," which are clearly shown 
by medical evidence, his private physician has mentioned 
"severe kidney disease," from which we infer additional 
pathology.  Moreover, in the decision above, the Board 
granted § 1151 compensation for hypertension, a known, early 
symptom of cardiovascular-renal disease.  38 C.F.R. § 3.309.  
In an August 2007 letter, Dr. Berenbaum concluded, "It is 
possible that the increased levels of his hypertension over 
the years, which was aggravated by sinus medications, could 
also lead to his kidney disease." 

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).


Higher Initial Rating for Sinusitis

The veteran seeks a higher initial rating for sinusitis.  The 
RO has rated the disability 10 percent disabling prior to 
April 29, 2004, and 30 percent from April 29, 2004.  In the 
decision above, the Board has granted an earlier effective 
date of April 15, 1988, for entitlement to § 1151 
compensation for sinusitis.  Thus, the RO has not yet 
considered a disability rating for sinusitis for the newly-
created portion of the appeal period from April 15, 1988, to 
June 25, 1999.  

Moreover, during the newly-created portion of the appeal 
period, the rating criteria for sinusitis changed.  See 
38 C.F.R. § 4.92, Diagnostic Codes 6510-6514 (effective prior 
to October 7, 1996).  VA must supply the veteran with the 
relevant rating criteria for the earlier period and then 
consider the evidence under both the former and the current 
rating criteria, applying whichever is more favorable to the 
veteran, where appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the nature and severity of 
his claimed kidney disability.  The 
claims file should be made available to 
the physician for review of the pertinent 
evidence.  All indicated tests and 
studies should be undertaken.  The 
physician should elicit a complete 
history of any kidney-related symptoms 
from the veteran, and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to the kidneys?

II. For each diagnosis offered, is 
it at least as likely as not that 
this disability was caused or 
increased by hypertension?  

III. If the answer to question II 
above is "no," then is it at least 
as likely as not (50 percent or 
greater probability) that either 
post nasal drip or GERD has caused 
or aggravated any diagnosis offered 
in question I above?

IV. The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  The AOJ must supply the veteran with 
the former rating criteria for sinusitis, 
contained at 38 C.F.R. § 4.97, Diagnostic 
Code 6510-6514.  The former rating 
criteria are those that are effective 
prior to October 7, 1996.  

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
kidney disease-related claim and the 
claim for a higher initial rating for 
sinusitis, considering the former and the 
current sinusitis rating criteria.  If 
the current sinusitis rating criteria are 
favorable to the veteran, the retroactive 
reach of those criteria can be no earlier 
than October 7, 1996.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The purposes of this 
remand are to comply with due process of law and to further 
develop the veteran's claims.  No action by the veteran is 
required until he receives further notice; however, the 
veteran is advised that failure to report for examination 
without good cause may have adverse consequences on his 
claim.  38 C.F.R. § 3.655 (2008).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


